The Special Term granted a motion by defendant to take the deposition of a non-resident witness, under the provisions of section 307 of the Civil Practice Act, who refused to make an affidavit on defendant’s motion for a new trial on newly-discovered evidence. The order was one resting in the discretion of the trial justice. Order affirmed, with ten dollars costs and disbursements; the examination to proceed on five days’ notice as directed in the order. Hagarty, Carswell, Davis, Johnston and Adel, JJ., concur.